Citation Nr: 1751309	
Decision Date: 11/09/17    Archive Date: 11/17/17

DOCKET NO.  14-21 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Evaluation of pituitary insufficiency status post excision of pituitary tumor with multiple endocrine dysfunctions, currently evaluated as 60 percent disabling.

2.  Evaluation of contraction of visual fields with optic atrophy, currently 50 percent disabling.


REPRESENTATION

Veteran represented by:	Kenneth Lavan, Attorney


ATTORNEY FOR THE BOARD

Alexander Panio, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1988 to August 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 


FINDING OF FACT

In September 2017 correspondence, the Veteran withdrew her appeal regarding the issues of entitlement to increased disability ratings for pituitary insufficiency and contraction of visual fields with optic atrophy.


CONCLUSION OF LAW

The appeals as to the issues of entitlement to increased disability ratings for pituitary insufficiency and contraction of visual fields with optic atrophy are dismissed.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn by the appellant or by his or her authorized representative as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  The Veteran has withdrawn her appeal regarding entitlement to increased disability ratings for pituitary insufficiency and contraction of visual fields; hence, there remain no allegations of error of fact or law for consideration.  See September 2017 correspondence.  Accordingly, the Board does not have jurisdiction to review this appeal.


ORDER

The appeal as to the issue of evaluation of pituitary insufficiency status post excision of pituitary tumor with multiple endocrine dysfunctions, currently evaluated as 60 percent disabling, is dismissed.

The appeal as to the issue of evaluation of contraction of visual fields with optic atrophy, currently 50 percent disabling, is dismissed.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


